Case 1:17-cv-00823-MN Document 319 Filed 10/25/19 Page 1 of 4 PageID #: 2287



                       IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF DELAWARE

BIOGEN INTERNATIONAL GMBH                       )
and BIOGEN MA INC.,                             )
                                                )
                       Plaintiffs,              )
                                                )
         v.                                     )    C.A. No. 17-823-LPS
                                                )    (Consolidated)
AMNEAL PHARMACEUTICALS LLC,                     )
                                                )    C.A. No. 17-874-LPS
                       Defendant.               )
                                                )

              STIPULATION OF INFRINGEMENT BY SANDOZ AND PRINSTON

         WHEREAS Plaintiffs Biogen International GmbH and Biogen MA Inc. (collectively,

“Biogen”) assert that Defendants Sandoz Inc. (“Sandoz”) and Prinston Pharmaceutical Inc.

(“Prinston”) infringe claims 1-4, 6, 8-13, 15, and 16 of U.S. Patent No. 8,399,514 (“the ’514

patent”) (collectively, the “Asserted Claims” of the “Asserted Patent”) by submitting, or causing

to be submitted, Abbreviated New Drug Application No. 210414 seeking approval to engage in

the commercial manufacture, use, import, sale, or offer to sell generic capsules containing

dimethyl fumarate (“the ANDA Products”), which if approved and marketed, will infringe the

Asserted Claims;

         WHEREAS claims 5, 7, 14, and 17-20 of the ’514 patent have not been asserted;

         WHEREAS, Biogen brought Biogen International GmbH, et al. v. Sandoz Inc., C.A. No.

17-874-LPS (“the 17-874 Action”), which is one of the component cases in the above-captioned

consolidated action (C.A. No. 17-823-LPS) (the “Consolidated Action”), and in which Biogen

alleged infringement by Sandoz of the Asserted Claims of the Asserted Patent based Sandoz’s

filing of ANDA No. 210414;




{01500660;v1 }                                  1
Case 1:17-cv-00823-MN Document 319 Filed 10/25/19 Page 2 of 4 PageID #: 2288



         WHEREAS, Biogen also brought Biogen MA Inc. v. Prinston Pharmaceutical Inc., C.A.

No. 17-827-LPS (“the Prinston Action”), which was one of the component cases in the

Consolidated Action, and in which Biogen alleged infringement by Prinston of the Asserted

Claims of the Asserted Patent based on Prinston’s filing of ANDA No. 210512;

         WHEREAS Biogen and Prinston stipulated to dismissal of all claims and counterclaims

brought in the Prinston Action on September 7, 2018 (see D.I. 172 in the Consolidated Action);

         WHEREAS, Sandoz and Prinston consented to the joinder of Prinston in the 17-874

Action (see D.I. 180 in the Consolidated Action);

         WHEREAS, ANDA No. 210414 contained certifications pursuant to 21 U.S.C.

§ 355(j)(2)(A)(vii)(IV) that the Asserted Patent is invalid, unenforceable, or would not be

infringed by the commercial manufacture, use, or sale of the accused ANDA Products;

         WHEREAS, Sandoz and Prinston deny that the commercial marketing and sale of the

ANDA Products would infringe any valid and enforceable claims asserted in this case but desire

to streamline the issues at trial;

         NOW THEREFORE, Biogen, Sandoz and Prinston, by their undersigned counsel,

STIPULATE as follows:

         1.      For purposes of the Consolidated Action only (but including the underlying 17-

874 Action which is a component case thereof) only, Sandoz and Prinston stipulate that the

submission of ANDA No. 210414 constitutes infringement of the Asserted Claims pursuant to 35

U.S.C. § 271(e)(2)(A), provided those claims are not proven invalid or unenforceable. Sandoz

and Prinston further stipulate that the commercial manufacture, use, sale, offer to sell, and/or

importation of the ANDA Products prior to the expiration of the Asserted Patent in accordance




{01500660;v1 }                                   2
Case 1:17-cv-00823-MN Document 319 Filed 10/25/19 Page 3 of 4 PageID #: 2289



with the labeling proposed in ANDA No. 210414 would further infringe the Asserted Claims

pursuant to 35 U.S.C. § 271, provided those claims are not proven invalid or unenforceable.

         2.      By entering into this Stipulation, Sandoz and Prinston do not waive any invalidity

defenses they have raised. This Stipulation shall not be used to argue that claims satisfy the

definiteness requirements of 35 U.S.C. § 112, or for any other purpose other than the issue of

infringement. This Stipulation may not be used or admitted in any proceeding other than the

Consolidated Action (including the underlying 17-874 Action) against Sandoz and Prinston

concerning ANDA No. 210414.

         3.      The parties reserve all other claims and defenses.




IT IS HEREBY STIPULATED:



Dated: October 25, 2019




 ASHBY & GEDDES                                       PHILLIPS, GOLDMAN, MCLAUGHLIN &
                                                      HALL, P.A.

 /s/ Andrew C. Mayo                                   /s/ John C. Phillips, Jr.
 ____________________________
 Steven J. Balick (#2114)                             John C. Phillips, Jr. (#110)
 Andrew C. Mayo (#5207)                               David A. Bilson (#4986)
 500 Delaware Avenue, 8th Floor                       1200 North Broom Street
 P.O. Box 1150                                        Wilmington, DE 19806
 Wilmington, DE 19899                                 (302) 655-4200
 (302) 654-1888                                       jcp@pgmhlaw.com
 sbalick@ashbygeddes.com                              dab@pgmhlaw.com
 amayo@ashbygeddes.com
                                                      Attorneys for Defendants Sandoz Inc. and
 Attorneys for Plaintiffs                             Prinston Pharmaceutical Inc.

{01500660;v1 }                                    3
Case 1:17-cv-00823-MN Document 319 Filed 10/25/19 Page 4 of 4 PageID #: 2290




                 SO ORDERED, this _________ day of _________________________, 2019



                                          ______________________________________
                                          Chief Judge




{01500660;v1 }                              4
